,_1

NNNNNNNNN)-\)-\»-\i-\)-l»-i)-Ay-\»-\»_\
OO\`|O'\U'I»$>~L)JN»-\O\OOO\]O\LAH>~QJNHO

\O 00 \]v O\ U'l )-ld 03 [\)

 

 

 

 

 

 

 

 

 

 

 

 

____F|LED _______RECE|VED
___..ENTERED ' __ . SERVED ON
couNsEL/PARTlEs oF REcoRo 1
APR 1 5 2019
CLERK US D|STRICT COURT
D|STR|CT OF NEVADA
DEPUTY
UNITED STATES DISTRICT COURT
DISTRlCT OF NEVADA
UNITED STATES OF AMERICA, 2:18-CR-040-JAD-CWH
-Plaintiff, ' Amended Preliminary Order of Forfeiture
v. f
ROBERT WILLIAM SURDEL,
Defendant.
This Court finds Robert William Surdel pled guilty to'Counts One and T wo of a
Two-Count Crirriinal Indictrnent charging him in Count One with receipt of child

pornography iri violation of 18 U S. C § 2252A(a)(2) and in Count Two with possession of
child pornography in violation of 18 U. S. C. § 2252A(a)(5)(B). Crirninal Indictment, ECF
No. l; Change of Plea ECF No 31; Plea Agreement, ECF No. 32.

This Court finds Robert Wi]liarn Surdel agreed to the forfeiture of the property set
forth in the Plea Agreernent, the 'Bill of Partic_ulars, and the Forfeiture Allegation of the
Crirninal Indictrnent. Crirninal Indictment, ECF No. 1; Bi]l of Particulars, ECF No. 29;
Change of Plea, ECF No. 31; Plea Agreement, ECF No. 32.'

This Court firids, pursuant to Fed. R. Crim. P. 32.2(b)(l) and (2), the United'States,
of Arnerica has shown the requisite neXus between property set forth in the Plea Agreerrient,
the Bill of Particulars, and the Forfeiture Allegat_ion of the Criininal Indictrnent and the
offenses to which defendant Robert Williarn Surdel pled guilty. _

v " The following property is (l) any visual.depiction described in 18 U.S.C. § 2252A, or
any bool<, magazine, periodical, filni, videotape, or other matter which contains any such \

visual depiction, which was produced, transported, mailed, shipped or received in violation

 

\ooo\io\u\»£>~ooz\j»_\

)_\p_\
1-\©

t\> N l\) N l\> l\> l\> N t\.> 1-\ 1-1 1-\`)-\ )-l )-1 )-\ »-\
00 \l O\ Ul ph 03 [\> »-* O \O 00 \`| O\ Ul.,.|>. 03 [\J

 

 

of 18’U.8.C. § 2252A(a)(2) and 2252A(a)(5)(B) and (2) any property, real or personal, used
or intended to be used to commit or to promote the commission of 18 U.S.C. § 2252A(a)(2)‘
and 2252A(a)(5)(B) or any property traceable to such property, and is subject to forfeiture `
pursuant to 18 U.S.C. § 2253(a)(1) and 2253(a)(3): ' z
1. Samsung Galaxy 86 8M-G920P cell phone, bearing IMEI 990805789968105;
`2. LG Tribute 5 L_sé75 ceii phone, bearmg iMEi 3569430719'06051;
3. Apple iPhone 58 A1453 cell phone, bearing IMEI 352029060646224;
4. Dell Venue` 3.730 Tablet, bearing S/T CTlNHZl; `
' _ 5. Toshiba AT300 Tablet, bearing S/N 4C216495R_; .
6. Western Digital Element external HDD, bearing S/N WCAZA5461008; '
7. HP Pavilion G6 Laptop, bearing S/N 5CD2411007;
8. Toshiba Hard Drive MQOlABD075, bearing S/N 9254C05]T; v l
9. Samsung Galaxy tablet (White), model # SM-Tl 13, s/n: R52.1711519A; and _
y ,10.'Sam_sung Galaxy S 111 cell phone, model 8G1-1¥i747, s/n: R311)51B4PEM
(a]l of which constitutes property).. n
This Court finds that the United States of America may amend this order at any time
to add subsequently located property or substitute property to the forfeiture order pursuant
to Fed. R. Crim. P. 32.2(b)(2)(C) and 32.2(e).' _ t y 4 y
This Court finds the United States of America is now entitled to, and should, reduce
the aforementioned property to, the possession of the United States of America.
Now THEREFORE§ iris HEREBY oRDERED, ADJUDGED, AND
DECREED that the United States of America should seize the aforementioned property.
1T 18 FURTHER ORDERED, ADJUDGED, AND DECREED all possessory
rights, ownership rights, and all rights, titles, and interests of Robert William Surdel in the
aforementioned property are forfeited and are vested in the United States of America and
shall be safely held by`the United States of America until further order of the Court.
'IT 18 FURTHER ORDERED, ADJUDGED, AND DECREED the United States

of America shall publish for at least thirty (30) consecutive days on the official internet
. 27 _

 

.... ,-r.¢..,. .

\OOO\]O\U'I){>WN)-\

00_\`| O\ UI id 03 [\J 1-\ O \O 00 \`| O'\ Ul )-l> 03 N )-l C

 

 

government forfeiture website, www.forfeiture.gov, notice of this Order, which shall
describe the forfeited propérty, state the time under the applicable statute when a petition
contesting the forfeiture must be filed and state the name and contact information for the
government attorney to be served with the petition pursuant to Fed. R Crim. P. 32. 2(b)(6)
and 21 U. 8. C. § 853(n)(2)

IT 18 FURTHER QRDERED, ADJUDGED, AND DECREED that any individual
or entity who claims an interest in the aforementioned property must file a petition for a
hearing to adjudicate the validity of the petitioner’ s alleged interest in the property, which
petition shall_be signed by the petitioner under penalty of perjury pursuant to 21 U..SC. §
853(n)(3) and 28 U.S.C. § 1746, and shall set forth the nature and~extent of the petitioner’s
right, title, or interest in the forfeited property and any additional facts supporting the
petitioner’s petition and the relief sought. " _ l

IT 18 FURTHER ORDERED, _ADJUDGED, AND DECREED a petition, if any,
must be filed with the Clerk of the Co_urt, 333 Las Vegas Boulevard 80uth, Las Vegas,
Nevada 89101, no later than thirty (30) days after the notice is sent or, if direct notice was
not sent, no later than sixty (60) days after the first day of the publication on the official
intemet government forfeiture site, www. forfeiture. gov.

IT 18 FURTHER ORDERED, ADJUDGED, AND DECREED a copy of the
petition, if any, shall be served upon the Asset Forfeiture Attorney of the United States

Attomey’s Office at the following address at the time of filing: - ` '

Daniel D. Hollingsworth

Assistant United States Attomey

501 Las Vegas Boulevard 80uth, 8uite 1100
Las Vegas, Nevada 89101.

1T 18 FURTHER ORDERED,,ADJUDGED, AND DECREED the notice
described herein need not be published in the event a Declaration of Forfeiture is issued by
the appropriate agency following publication of notice of seizure and intent to

administratively forfeit the above-described property.

///

 

\O'OO \l O\ (JI rid 03 l\)

10
11
12

._13_

14
' 15
16
17
18
19
20
21
22
23
24
" 25

26.

27
23

 

 

' 1T 18 FURTHER ORDERED, ADJUDGED, AND DECREED that the Clerk send `

copies of this Order to all counsel of record. `

DATED MB¥ ‘5 ', 2019.`

 

 

HONO
:UNITE.

.AB E’JENNIFE‘R A. DORSEY

 

,ATES DISTRICT JUDGE ' _.

 

